MEMO OPINION
PER CURIAM:
Original Proceeding.
*539The petitioner in this action is Joseph J. Taylor, appearing pro se, presently serving a twelve year sentence for robbery in the Montana State Prison. This sentence was imposed by the district court of Silver Bow County on June 18,1964. Petitioner plead guilty to the charge.
Joseph J. Taylor was paroled from the state prison on March 12, 1970. At this time petitioner had served 5 years and 9 months of his 12 year sentence. Prior to this parole the petitioner had earned 2 years, 11 months, and 22 days of good time. On June 3, 1972 Taylor was returned to the Montana State Prison for a parole violation and because of this parole violation the petitioner lost his previously earned good time.
The petitioner, seeking a writ of habeas corpus, now comes before this Court claiming that he was never informed nor given notice that should be accept a parole from the state prison that he would lose his good time if the parole was subsequently violated. The Court can find no merit in this contention. The parole contract, which Taylor signed, stated:
“This parole-is granted to and accepted by the parolee subject to all its terms and conditions with the understanding that the Board of Pardons may at any time within its discretion and without notice cause the paroleee to be returned to the said institution to serve the full maximum sentence or any part thereof; and with the further understanding that all of his credits earned or to be earned shall be forfeited in the event he shall break his parole or violate any law of the State, or rule or regulation of the Prison or the Board of Pardons.”
Although the petitioner did quit school at the age of 13, this Court is able to conclude that Taylor was literate and was fully able to understand the terms and conditions on which the parole was granted.
.¡For the above mentioned -reasons, the writ is denied, and this proceeding is dismissed.